          Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA

  CAROLYN FIUTEM, individually, and on                 Case No.
  behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                 Plaintiff,
                                                     DEMAND FOR JURY TRIAL
  v.

  BLUE WORLD POOLS, INC., a Georgia
  corporation,


                 Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiff Carolyn Fiutem (“Fiutem” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial against Defendant Blue World Pools, Inc. (“BWP” or “Defendant”) to

stop Defendant from violating the Telephone Consumer Protection Act by making unsolicited

calls to consumers whose phone numbers are registered on the National Do Not Call registry

(“DNC”) and to other consumers that have specifically asked for BWP’s telemarketing calls to

stop, and to obtain monetary relief for all persons injured by Defendant’s conduct. Plaintiff, for

her Complaint, alleges as follows upon personal knowledge as to herself and her own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by her attorneys.
               Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 2 of 13



                                               PARTIES

          1.      Plaintiff Fiutem is a Barnesville, Ohio resident.

          2.      Defendant BWP is a Georgia corporation headquartered in Atlanta, Georgia.

BWP conducts business throughout this District, the State of Georgia, and throughout the United

States.

                                   JURISDICTION AND VENUE

          3.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

          4.      This Court has personal jurisdiction over Defendant and venue is proper in this

District because Defendant called Plaintiff to solicit her for her business in this District and

conducts business in this District.

                                          INTRODUCTION

          5.      The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or pre-recorded voice…to any telephone

number assigned to a…cellular telephone service.” See 47 U.S.C. §227 (b)(1)(A)(iii).

          6.      According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or pre-recorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.




                                                                                                       2
              Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 3 of 13



         7.      While “prior express consent” is required for all automated and pre-recorded

calls, in 2013, the FCC required “prior express written consent” for all such telemarketing calls

to wireless numbers and residential lines. Specifically, it ordered that:

         [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
         sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of
         the consequences of providing the requested consent, i.e. that the consumer will receive
         future calls that deliver pre-recorded messages by or on behalf of a specific seller; and (2)
         having received this information, agrees unambiguously to receive such calls at a
         telephone number the consumer designates.[] In addition, the written agreement must be
         obtained “without requiring, directly or indirectly, that the agreement must be executed as
         a condition of purchasing any good or service.[]”

In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

         8.      “Telemarketing” is defined as “the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R §64.1200(f)(12).

         9.      When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

         10.     By 2003, due to more powerful autodialing technology, telemarketers were

calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA of

1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

         11.     The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         12.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.




                                                                                                    3
               Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 4 of 13



            13.      The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

            14.      “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1

            15.      “The FTC receives more complains about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2

            16.      According to a respected robocall watch site, robocalls have increased by a

whopping 494% in a four year span: from 8.9 billion in the last three quarters of 2015 to 43

billion in the same nine months of 2019. See YouMail Robocall Index, Historical Robocalls by

Time, available at https://robocallindex.com/history/time/ (accessed June 11, 2020).

            17.      Of the 58.5 billion robocalls made in 2019, YouMail reports that over half of

these calls—56%—were scam calls, spoofed calls, or telemarketing calls. Id.

            18.      Encouraging people to hold telemarketers accountable on behalf on their fellow

Americans, the TCPA provides a private cause of action to persons who receive such calls. 47

U.S.C. § 227(b)(3).




1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
 https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
                                                                                                      4
          Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 5 of 13



                                    INTRODUCTION TO BWP

       19.       Defendant BWP sells and installs above-ground swimming pools to consumers

throughout the U.S.

       20.       In order to solicit business from new consumers, Defendant relies on direct

solicitations to consumers, including making telemarketing calls to consumers that have their

phone numbers registered on the DNC.

       21.       BWP uses cold calling tactics to solicit business.

       22.       Consumers have complained online about unsolicited calls they received from

BWP. These complaints include:

             •   “Never even signed up for anything. Looked at Pinterest and pinned a picture and
                 they called the next day, no clue how they got my info.”3

             •   “Block the number please”4

             •   “Telemarketers”5

             •   “frequently calling”6

             •   “pool company”7

       23.       In Plaintiff’s case, Defendant made multiple unsolicited calls to her residential

landline phone, despite Plaintiff having her phone number registered with the DNC to prevent

such calls, despite Plaintiff never having given Defendant consent to call her in the first place,

and despite Plaintiff expressly requesting that the calls stop.




3
  https://800notes.com/Phone.aspx/1-888-236-5833
4
  https://www.shouldianswer.com/phone-number/8552031314
5
  Id.
6
  https://www.shouldianswer.com/phone-number/8882365833
7
  Id.
                                                                                                     5
           Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 6 of 13



         24.     In response to these calls, Plaintiff files this lawsuit seeking injunctive relief,

requiring Defendant BWP to cease placing unsolicited calls, as well as an award of statutory

damages to the members of the Classes and costs.

                            PLAINTIFF FIUTEM’S ALLEGATIONS

     BWP Called Plaintiff’s Landline Phone Number Without Plaintiff’s Consent, Despite
      Plaintiff Registering Her Number on the DNC and Requesting that the Calls Stop

         25.     Plaintiff Fiutem registered her residential landline phone number on the DNC on

June 29, 2003.

         26.     Plaintiff uses her landline phone number for personal use only. It is not and has

never been associated with a business.

         27.     On May 12, 2020 at 5:55 PM, Plaintiff received a call to her landline phone

number from Defendant using phone number 855-203-1314.

         28.     On May 13, 2020 at 4:18 PM, Plaintiff received a second call to her landline

phone number from Defendant using phone number 855-203-1314. Plaintiff Fiutem answered

this call to find out who was calling her. After a noticeable pause, a live agent came on the line

and introduced the company as Blue World Pools. The agent was calling to sell Plaintiff a

swimming pool. Plaintiff Fiutem specifically told the agent that she was not interested and asked

for Defendant to remove her phone number from its system.

         29.     Despite her clear stop request, Plaintiff Fiutem received a third call from

Defendant on May 13, 2020 at 4:32 PM, and a fourth call from Defendant on May 13, 2020 at

4:42 PM.

         30.     Defendant owns and/or operates phone number 855-203-1314.8




8
    https://www.facebook.com/pg/BlueWorldPools/posts/
                                                                                                       6
          Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 7 of 13



       31.     The unauthorized telephone calls made by BWP, as alleged herein, have harmed

Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed Fiutem’s use

and enjoyment of her phone, in addition to the wear and tear on the phone’s hardware (including

the phone’s battery) and the consumption of memory on the phone.

       32.     Seeking redress for these injuries, Fiutem, on behalf of herself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited calls to telephone numbers registered on the

DNC.

                                    CLASS ALLEGATIONS

                    Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

       33.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks certification of

the following Classes:

       Do Not Call Registry Class: All persons in the United States who from four years
       prior to the filing of this action through class certification (1) Defendant (or an agent
       acting on behalf of Defendant) called more than one time on their residential
       cellular or landline number, (2) within any 12-month period, (3) where the person’s
       telephone number had been listed on the National Do Not Call Registry for at least
       thirty days, (4) for substantially the same reason Defendant called Plaintiff, and (5)
       for whom Defendant claims (a) it obtained prior express written consent in the same
       manner as Defendant claims it supposedly obtained prior express written consent
       to call Plaintiff, or (b) it did not obtain prior express written consent.

       Internal Do Not Call Class: All persons in the United States who from four years
       prior to the filing of this action through class certification (1) Defendant (or an agent
       acting on behalf of Defendant) called more than one time on their residential
       cellular or landline number, (2) within any 12-month period, (3) for the purpose of
       selling Defendant’s products and services.

       34.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

                                                                                                      7
          Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 8 of 13



have a controlling interest and its current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       35.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       36.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether BWP systematically made multiple telephone calls to Plaintiff and
                   other consumers whose telephone numbers were registered with the DNC;

               (b) whether BWP made calls to Plaintiff and other consumers without first
                   obtaining prior express written consent to make the calls;

               (c) whether BWP implemented adequate policies and procedures for maintaining
                   an internal do not call list prior to its calls to Plaintiff and other consumers;

               (d) whether BWP’s conduct constitutes a violation of the TCPA;

               (e) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       37.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and the Defendant has no

defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting




                                                                                                     8
          Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 9 of 13



this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor her counsel has any interest adverse to the Classes.

       38.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiffs. Additionally,

the damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.

                                FIRST CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                     (Violation of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Fiutem and the Do Not Call Registry Class)

       39.     Plaintiff repeats and realleges paragraphs 1 through 38 of this Complaint and

incorporates them by reference herein.

       40.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”



                                                                                                       9
         Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 10 of 13



       41.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       42.     Defendant BWP violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

Registry Class members who registered their respective telephone numbers on the National Do

Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.

       43.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

for such violations of 47 C.F.R. § 64.1200.

       44.     To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                              SECOND CAUSE OF ACTION
                           Telephone Consumer Protection Act
                               (Violation of 47 U.S.C. § 227)
             (On Behalf of Plaintiff Fiutem and the Internal Do Not Call Class)

       45.     Plaintiff Fiutem repeats and realleges paragraphs 1 through 38 of this Complaint

and incorporates them by reference herein.



                                                                                                    10
         Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 11 of 13



       46.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the

following minimum standards:

       (1) Written policy. Persons or entities making calls for telemarketing purposes
       must have a written policy, available upon demand, for maintaining a do-not-call
       list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a
       call for telemarketing purposes (or on whose behalf such a call is made) receives a
       request from a residential telephone subscriber not to receive calls from that
       person or entity, the person or entity must record the request and place the
       subscriber's name, if provided, and telephone number on the do-not-call list at the
       time the request is made. Persons or entities making calls for telemarketing
       purposes (or on whose behalf such calls are made) must honor a residential
       subscriber's do-not-call request within a reasonable time from the date such
       request is made. This period may not exceed thirty days from the date of such
       request. If such requests are recorded or maintained by a party other than the
       person or entity on whose behalf the telemarketing call is made, the person or
       entity on whose behalf the telemarketing call is made will be liable for any
       failures to honor the do-not-call request. A person or entity making a call for
       telemarketing purposes must obtain a consumer's prior express permission to
       share or forward the consumer's request not to be called to a party other than the
       person or entity on whose behalf a telemarketing call is made or an affiliated
       entity.

       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the
       individual caller, the name of the person or entity on whose behalf the call is
       being made, and a telephone number or address at which the person or entity may
       be contacted. The telephone number provided may not be a 900 number or any
       other number for which charges exceed local or long distance transmission
       charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber's do-not-call request shall apply
       to the particular business entity making the call (or on whose behalf a call is
       made), and will not apply to affiliated entities unless the consumer reasonably
                                                                                                   11
         Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 12 of 13



       would expect them to be included given the identification of the caller and the
       product being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer's request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

       42.     Defendant BWP made marketing calls to Plaintiff and members of the Internal Do

Not Call Class without implementing internal procedures for maintaining a list of persons who

request not to be called by the entity and/or by implementing procedures that do not meet the

minimum requirements to allow Defendant to initiate telemarketing calls, as evidenced by

BWP’s two additional calls to Plaintiff after she expressly requested that BWP stop calling.

       47.     The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

       48.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

entitled to up to $1,500 per violation.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

   a) An order certifying the Classes as defined above; appointing Plaintiff as the

       representative of the Classes; and appointing her attorneys as Class Counsel;

   b) An award of actual and/or statutory damages to be paid into a common fund for the

       benefit of Plaintiff and the Classes;

                                                                                                12
        Case 1:20-cv-02832-JPB Document 1 Filed 07/07/20 Page 13 of 13



   c) An order declaring that Defendant’s actions violated the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Classes; and

   e) Such further and other relief as the Court deems just and proper.

                                          JURY TRIAL DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              CAROLYN FIUTEM, individually and on behalf
                                              of those similarly situated individuals

Dated: July 7, 2020                           /s/ Tristan W. Gillespie
                                              Tristan Gillespie, Esq. (Ga Bar No. 268064)
                                              5150 College Farm Rd.
                                              John’s Creek, GA 30022
                                              Telephone: (404) 276-7277
                                              Gillespie.tristan@gmail.com

                                              Avi R. Kaufman*
                                              kaufman@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Attorneys for Plaintiff and the putative Classes

                                              *Pro Hac Vice Motion forthcoming




                                                                                                 13
